Citation Nr: 0025372	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  99-11 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to restoration of a 30 percent evaluation for 
service-connected chondromalacia, left knee, post-operative 
meniscectomy and osteotomy.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had over 12 years active duty service ending in 
March 1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Sioux Falls, South Dakota, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in September 1998, a statement of 
the case was issued in February 1999, and a substantive 
appeal was received in March 1999.


FINDINGS OF FACT

1.  By rating decision in March 1996, a 30 percent rating was 
assigned, effective December 1995, for the veteran's service-
connected left knee disability, described at that time for 
rating purposes as left medial meniscectomy with 
chondromalacia of the patella.  

2.  By a rating decision in May 1998, the disability rating 
for the veteran's service-connected left medial meniscectomy 
with chondromalacia was reduced from 30 percent to 20 
percent, effective September 1, 1998.

3.  The preponderance of the evidence of record pertinent to 
the left knee disability did not support a finding that there 
had been an actual improvement in the veteran's ability to 
function under the ordinary conditions of life and work.


CONCLUSION OF LAW

Restoration of a 30 percent rating for the veteran's 
chondromalacia, left knee, post-operative meniscectomy and 
osteotomy is warranted, effective September 1, 1998.  
38 C.F.R. §§ 3.105, 3.344 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision dated September 1986 the veteran was 
granted service connection and a noncompensable evaluation 
for his left knee disability was assigned, effective March 
20, 1986.  This evaluation was increased to 10 percent 
effective December 20, 1989, by a rating decision dated 
December 1990.  By rating decision in February 1994, the 
evaluation was increased to 20 percent effective September 
13, 1993, and subsequently increased to 30 percent effective 
December 1, 1995, by a rating decision in March 1996.

By rating decision dated February 1998, the RO proposed a 
reduction from 30 to 20 percent, and the veteran was advised 
of the same.  The veteran did not submit any additional 
evidence and the RO took final rating action in May 1998.  At 
that time the RO reduced the veteran's disability evaluation 
to 20 percent effective September 1, 1998.  

To begin with, the Board notes that the claims file shows 
that the RO duly proposed the reduction in question and so 
advised the veteran and allowed a period for him to submit 
additional evidence.  The Board finds that the procedural 
requirements set forth in 38 C.F.R. § 3.105(e) were complied 
with by the RO.

Reductions of disability evaluations are also governed by 38 
C.F.R. § 3.344.  
Provisions (a) and (b) of 38 C.F.R. § 3.105 are for 
application in reduction cases involving an evaluation that 
has continued at the same level for five years or more, and 
section (c) should be applied in cases where the RO reduces 
an evaluation that was in effect for less than five years.  
In this case, the RO reduced an evaluation that was in effect 
from December 1995, or less than five years.  Therefore 
section (c) is applicable.  Pursuant to 38 C.F.R. § 3.344(c), 
reexaminations disclosing improvement of a condition warrant 
a reduction in the evaluation assigned the condition.  It 
should be emphasized at this point that in order to sustain a 
reduction in rating, it must appear by a preponderance of the 
evidence that the rating reduction is warranted.  Brown v. 
Brown, 5 Vet. App. 413 (1993).

Further, it should be noted that in Brown, the Unites States 
Court of Appeals for Veterans Claims (Court) that in any 
rating reduction case, it must be determined (based on a 
review of the entire record) whether the evidence shows an 
actual improvement in the disability.  The Court stated that 
"in any rating-reduction case not only must it be determined 
that an improvement actually occurred but also that that 
improvement actually reflects an improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work."  Brown, at 421. 

Review of the record discloses that the veteran's left knee 
disability had been described for rating purposes as left 
knee medial meniscectomy with chondromalacia prior to his 
March 1999 arthroscopy procedure.  After this date it was 
described for rating purposes as chondromalacia, left knee, 
severe, status post meniscectomy and osteotomy.  A review of 
the pertinent rating decisions, and the statement of the case 
reveals that prior to the October 1999 rating decision which 
continued the 20 percent reduction the veteran's disability 
was evaluated under the criteria for Diagnostic Code 5257 for 
other impairment of the knee, recurrent subluxation or 
lateral instability.  Under Diagnostic Code 5257, a 20 
percent rating is warranted if such disability is moderate, 
and a 30 percent rating is warranted if such disability is 
severe.  A review of the RO's reasons in support of the 
decision to reduce the rating from 30 to 20 percent shows 
that in the RO's judgment, the clinical finding shown on a VA 
examination in January 1998 showed no more than moderate 
disability under Diagnostic Code 5257.  

After the March 1999 arthroscopy procedure, the RO evaluated 
the left knee disability under Diagnostic Code 5014-5258.  
Under Diagnostic Code 5258 cartilage, semilunar, dislocated, 
with frequent episodes of "locking," pain, and effusion into 
the joint warrants a 20 percent evaluation.  The RO also 
evaluated the veteran's left knee disability under Diagnostic 
Code 5014 for osteomalacia.  The diseases under diagnostic 
codes 5013 through 5024 will be rated on limitation of motion 
of affected parts, as arthritis, degenerative, except gout 
which will be rated under diagnostic code 5002.  In the 
October 1999 rating decision the RO found that the veteran's 
left knee disability did not warrant an evaluation in excess 
of 20 percent.

At a January 1998 VA examination, it was noted that the 
veteran almost always wore a supportive brace.  He reported 
nocturnal pain in his left knee with morning stiffness and 
dull aching pain on a regular basis.  The dull aching over 
the anteromedial aspect left knee was exacerbated by walking 
up or down stairs and was significant enough that he was no 
longer able to kneel on his knees.  He had complained of some 
problems with what he believed to be instability when turning 
or planting the left foot and changing direction on the knee.  
The knee continued to pop on a regular basis with active 
flexion and extension and had a longstanding history of 
chondromalacia patella bilaterally.  He denied any swelling 
of the left knee, no locking or catching in the left knee 
joint and was still able to squat but preferred to hold onto 
another object for balance when squatting and standing back 
up.  Left knee flexion was 0 to 98 degrees when pain 
developed, stopping further active flexion.  Passive flexion 
left knee was from 0 to 140 degrees maximum with associated 
facial grimacing and more severe complaints of pain.  
Extension was from 98 to -9 degrees when pain developed 
through a maximum active 98 to -5 degrees.  Passive extension 
was from 140 to 0 degrees with pain from essentially -10 to 0 
degrees.  There was no gross deformity, genu varum or genu 
valgum abnormalities.  There was no joint effusion 
identified, but the anterior tibial tubercles were abnormally 
enlarged, slightly misshapen, both sides tender to the same 
degree.  Patellar tendon was mildly tender and quadriceps 
tendons intact, nontender.  Medial and lateral collateral 
ligaments on the left were tender when stressed, but stable.  
Lateral collateral ligament intact and stable without 
tenderness.  Drawer sign was negative and McMurray's test 
negative.  Behind both patellas, somewhat greater on the left 
than the right knee was significant palpable and audible 
crepitus that was painful when compressing the patella during 
active or passive range of motion testing.  No excessive 
lateral mobility of the patella was identified.  Active 
flexion both knees 5/5, extension left knee 4/5 limited by 
progressive pain.  No atrophy in calf, thigh or hamstring 
muscle groups was identified.  The diagnoses were 
chondromalacia patella; status post left medial meniscectomy 
due to chondromalacia; Macquet procedure; loss of extension 
full force strength and range of motion, secondary to pain 
and stiffness due to the above.  X-rays revealed 
incorporation of bone graft into the anterior tibial 
osteotomy on the left knee; joint spaces normal.

A VA surgical report dated March 1999 indicated that the 
veteran had anterior knee pain for the last number of months.  
The report indicated that there was grade I chondromalacia 
changes on the patellar surface.  There were grade III-IV 
chondromalacia changes on the trochlear groove on the femoral 
surface.  Cartilage flaps were debrided and subchondral bone 
was exposed using a shaver.  There was extensive fibrosis 
inside the knee joint, especially on the lateral gutter area 
and this was debrided.  The medial compartment was visualized 
and was found to be essentially normal.  The anterior 
cruciate ligament and the posterior cruciate ligament were 
normal.  The lateral compartment was visualized and grade 
III-IV chondromalacia changes on the femoral condyle were 
found.  There were some early DJD changes on the tibial 
surface.  The lateral meniscus was normal.  There was a plica 
in the lateral gutter which was debrided.  

VA outpatient treatment reports dated in May 1999 indicate 
left knee swollen, painful, and popping.

At a July 1999 VA examination, the veteran reported on at 
least two occasions because of one or the other knee giving 
out due to acute pain causing a reflex loss of muscle 
strength.  He complained of not being able to ride a bicycle 
anymore and of being unable to play sports such as shooting 
baskets and to play basketball let alone running.  He also 
reported difficulties with walking up and more particularly 
walking down an incline of any significant degree because of 
pain that developed on the anterior aspect of each knee.  No 
swelling was reported on the left knee, no drainage from any 
of the closed surgical scars, and no new injuries were 
described regarding the left knee.  He continued to require 
pain medication.  No instability problems were described at 
the left knee joint at the time.  The left knee revealed 
minimal suprapatellar bursa effusion with painful 
retropatellar crepitance that was demonstrable even with 
veteran supine and left knee fully extended.  Range of motion 
was painful throughout his entire range with active flexion 0 
to 85 degrees, passive 0 to 119 degrees.  Active extension 85 
to 0 degrees, passive 119 to 0.  Strength with flexion was 
4/5, extension strength 3 to 4/5 with pain.  Drawer sign was 
negative.  Medial and lateral collateral ligaments were 
stable and nontender when stressed.  McMurray's test was 
negative at left knee and the veteran was able to squat 
almost completely down and stand up with minimal to no aid.  
Palpable crepitance and some degree of grinding was 
identified predominantly in the retropatellar joint space 
during these maneuvers.  The veteran was able to stand on the 
balls of each foot, heels of each foot, and either foot 
unaided for greater than 5 seconds.  Cerebellar function 
studies were intact in both lower extremities.  Romberg test 
was negative.  The assessment was chondromalacia patella, 
left knee, advanced with grade III to IV chondromalacia 
identified over trochlear groove femoral surface and grade I 
chondromalacia on patellar surface posteriorly with a single 
plica in lateral gutter removed along with other 
cartilaginous debris recent March 1999 left knee arthroscopy 
procedure.  The left knee medial compartment was described as 
completely normal during that examination and anterior 
cruciate ligament and posterior cruciate ligament were 
completely normal as well.  No postoperative complications 
were identified and the veteran continued to perform physical 
therapy two to three times a week.  Degenerative 
osteoarthritis was also diagnosed.  

Although the January 1998 examination arguably suggested some 
improvement in left knee disability, the Board believes that 
the January 1998 examination report did not reflect an actual 
improvement when compared to the evidence upon which the 30 
percent rating was initially granted.  For example, VA 
examination in October 1995 documented that a knee brace was 
worn and that the veteran reportedly suffered from left knee 
arthralagias, instability and locking.  While the January 
1998 examination did show some improved range of motion 
compared to the 1995 report, it appears that the veteran was 
still wearing a brace and still voicing complaints of 
nocturnal pain, an inability to kneel as well as some 
instability, although clinical examination did not expressly 
reveal any such instability.  

The record contains medical evidence that the veteran 
consistently complained of anterior knee pain and there is no 
evidence that this condition has significantly improved.  
Specifically, the March 1999 medical records indicate severe 
chondromalacia patellar groove and in a July 1999 VA 
examination the veteran continued to require pain medication.  
The evidence suggesting improvement in the veteran's 
condition has been considered, but in light of the overall 
record pertaining to the left knee disability and continued 
complaints of some giving way, pain and limitation of motion, 
the Board finds that the preponderance of the evidence of 
record pertinent to the left knee disability does not reflect 
actual improvement in the left knee disability.  The Board 
concludes that restoration of the veteran's 30 percent 
evaluation is warranted.

A claim stemming from a rating reduction action is a claim 
for restoration of the prior rating, not a claim for an 
increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 
(1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  
Accordingly, the restoration of the 30 percent rating is a 
full grant of the benefit at issue in this appeal, and the 
Board need not consider whether any higher evaluations are 
warranted for the veteran's left knee disability.


ORDER

Restoration of a 30 percent rating for service-connected 
chondromalacia, left knee, post-operative meniscectomy and 
osteotomy is warranted, effective September 1, 1998.  To this 
extent, the appeal is granted.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

